Citation Nr: 0533354	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-19 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her neighbor


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty with the Philippine 
Commonwealth Army from November 1941 to June 1942 and from 
February 1945 to June 1946. He was a prisoner of war from 
April 10, 1942, to June 28, 1942.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

In September 2004, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

When the case was previously before the Board, in December 
2004, the Board found that new and material evidence had been 
received to reopen a claim for service connection for the 
cause of the veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In September 2004, the Board remanded the claim for service 
connection for the cause of the veteran's death.  The Board 
requested that the RO to provide the appellant with the 
notification required by the Veterans Claims assistance Act 
of 2000 (VCAA).  Specifically, "The RO should provide the 
appellant written notification specific to her claim for 
service connection for the cause of the veteran's death of 
the impact of the notification requirements on the claim."  
(Italics in original.)  

The AMC, on behalf of the RO, promptly sent the appellant a 
VCAA notice letter in December 2004.  However, it told the 
appellant what the evidence was needed to substantiate a 
claim for death pension benefits.  This is a completely 
different program from the compensation benefits the 
appellant is seeking.  Beyond the death of a veteran, what is 
needed to substantiate a claim for pension benefits is 
entirely different from what is needed to substantiate a 
claim for compensation benefits based on service connection 
for the cause of the veteran's death.  As a result, the 
appellant was given information which is irrelevant to her 
claim.  She still has not been told what evidence must be 
submitted to substantiate her claim for service connection 
for the cause of the veteran's death.  

While the Board regrets the further delay, it would totally 
defeat the purpose of the Act to provide the appellant with 
the wrong information and then not provide the correct 
information.  Also, the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders and that VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

Moreover, the appellant did not return releases requested of 
her.  That lack of response may reflect that she did not 
understand what was needed to substantiate her claim.  So, in 
addition to notifying her as to what evidence is needed to 
substantiate the claim, the appellant should be given another 
opportunity to participate in the development of the 
necessary facts.  

The AMC did obtain a medical opinion as requested; however, 
the development of additional medical evidence could affect 
the opinion, so, if additional evidence is received, an 
opinion considering the additional evidence is needed.  

Also, the Board asked what illnesses certain medicines were 
for.  The medical opinion failed to respond to this inquiry.  

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by VCAA, 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to her claim for 
service connection for the cause of the 
veteran's death of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in her possession 
that pertains to her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim. 

2.  The RO should, again, request any 
required release for, and attempt to 
obtain, the veteran's terminal records of 
private treatment under hospital 
authority (as described on the death 
certificate) for the period from November 
15, 1986, to November 29, 1986.  This 
treatment may have been with Dr. 
Marvenla, Dr. Jerry Santos, and Dr. 
Yolanda, as indicated at her September 
2004 Board hearing.  In any event, the RO 
should seek any required releases for 
records of treatment of the veteran from 
the appellant, and attempt to obtain the 
records of treatment from these 
physicians and for the period from 
November 15, 1986 to November 29, 1986.  

3.  The RO should seek any necessary 
releases from the appellant and attempt 
to obtain the following: 

a)	Nine months of Veterans Memorial 
Hospital treatment records, for the 
period from June 1967 to February 1968, 
for far advanced tuberculosis and 
detailing earlier treatment and diagnosis 
by X-ray of tuberculosis in 1947.  The 
only records of this treatment associated 
with the claims file are a 3-page 
hospital discharge summary and a two-page 
physical examination summary;  
b)	Corresponding records of treatment 
for tuberculosis diagnosed by X-ray in 
1947 which, judging by the February 1987 
VMH discharge summary, may have been 
associated with the VMH medical chart; 
and 
c)	Treatment records corresponding to 
in-patient treatment at the Veterans 
Memorial Hospital from September 1986 to 
November 1986, just weeks prior to the 
veteran's death.  These records include 
discharge diagnosis of squamous cell 
carcinoma of the bladder; pulmonary 
tuberculosis, moderately advanced; and a 
diagnosis of arteriosclerotic ischemic 
heart disease with a history of a 
myocardial infarction.  Currently, the 
Board has only a three-page handwritten 
summary of this hospitalization.  

The Board acknowledges that the appellant 
has apparently attempted to obtain these 
records herself.  In the Board's view, 
the RO's greater experience and expertise 
in obtaining such evidence may be of 
benefit in further attempting to obtain 
this highly relevant evidence.  

4.  A medical opinion was obtained.  
However, it did not respond to the 
Board's first question.   The RO should 
obtain a medical opinion from a physician 
with an appropriate area of expertise on 
the following:  

There is in the claims file one original 
service medical record of treatment, 
hand-written in pencil on cloth-textured 
paper and dated 11 Oct 1945 and 22 Oct 
1945.  On the front of the record it is 
indicated that the veteran was being 
treated for a condition incurred in the 
line of duty.  However, the sections 
titled "diagnosis" and "treatment" 
were never completed.  The record appears 
to indicate that the veteran was seen for 
treatment on October 11, 1945, and was 
returned to duty on October 22, 1945.  On 
the back is a "supplemental record" 
listing 5 medications with which the 
veteran was treated.  The reviewing 
physician is requested to examine the 
record, to include the medications listed 
on the back of the record and, to the 
extent possible, provide an opinion as to 
what condition or conditions the veteran 
was likely treated for from October 11, 
1945, to October 22, 1945.

5.  If any additional medical evidence is 
obtained and associated with the claims 
file, the RO should obtain a medical 
opinion from a physician with an 
appropriate area of expertise on the 
following matters:

a)  The physician should review the 
documentation of the hospitalization of 
the veteran, from June 1967 to February 
1968 at the Veterans Memorial Hospital, 
for advanced pulmonary tuberculosis.  The 
physician is requested to review the 
history, as reflected on page 1 of the 
discharge summary, which includes a 
history of X-rays showing pulmonary 
tuberculosis lesions in 1947, with 
subsequent recurrences prior to the time 
of hospitalization in 1967.

b)  Additionally, the reviewing physician 
should review the records of the 
veteran's hospitalization at the Veterans 
Memorial Hospital from September 1986 to 
November 1986, during which time squamous 
cell carcinoma of the bladder; pulmonary 
tuberculosis, moderately advanced; and 
arteriosclerotic heart disease with an 
old myocardial infarction were diagnosed.

c)  The reviewing physician should also 
review the veteran's death certificate, 
dated in November 1986, indicating that 
the veteran was medically attended from 
November 15, 1986 to November 29, 1986, 
by a private physician under hospital 
authority, and that the immediate cause 
of death was cancer of the urinary 
bladder, with an "underlying cause" of 
pulmonary tuberculosis.

d)  In light of the foregoing, and after 
completing his review of the records, the 
reviewing physician is requested to 
provide the following opinion:

Whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the veteran's pulmonary 
tuberculosis or arteriosclerotic heart 
disease or any combination thereof, 
either caused or contributed 
substantially or materially to his death.

e)  If, after all avenues of development 
have been exhausted, the physician 
reviewing the record finds that he or she 
cannot make any or all of the medical 
determinations requested in this case 
without resort to pure speculation, he or 
she should so state.  If there is any 
requested opinion for which the physician 
can offer an opinion without resort to 
pure speculation, the examiner should 
offer the opinion in writing with a 
supporting rationale.

6.  Thereafter, the RO should 
readjudicate this claim in light of the 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a since the last 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

